
	

114 HRES 210 IH: Affirming and recognizing the Khmer, Laotian, Hmong, and Montagnard Freedom Fighters and the people of Cambodia and Laos for their support and defense of the United States Armed Forces and freedom in Southeast Asia.
U.S. House of Representatives
2015-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 210
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2015
			Mr. Duffy (for himself, Mr. Grothman, Mr. Brady of Pennsylvania, and Mr. Perlmutter) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Affirming and recognizing the Khmer, Laotian, Hmong, and Montagnard Freedom Fighters and the people
			 of Cambodia and Laos for their support and defense of the United States
			 Armed Forces and freedom in Southeast Asia.
	
	
 Whereas the Khmer, Laotian, Hmong, and Montagnard Freedom Fighters (also known as southeast Asian veterans) fought and died with United States Armed Forces during the conflict in Southeast Asia; Whereas the Khmer, Laotian, Hmong, and Montagnard Freedom Fighters rescued United States pilots shot down in enemy-controlled territory and returned the pilots to safety;
 Whereas the Khmer soldiers retrieved and prevented from falling into enemy hands secret and sensitive information, technology, and equipment;
 Whereas the Khmer, Laotian, Hmong, and Montagnard Freedom Fighters captured and destroyed enemy supplies and prevented enemy forces from using the supplies to kill members of the United States Armed Forces;
 Whereas the Khmer, Laotian, Hmong, and Montagnard Freedom Fighters gathered and provided to the United States Armed Forces intelligence about enemy troop positions, movement, and strength;
 Whereas the Khmer, Laotian, Hmong, and Montagnard Freedom Fighters provided food, shelter, and support to the United States Armed Forces;
 Whereas the Khmer and National Armed Forces of Cambodia facilitated the evacuation of the United States Embassy in Phnom Penh on April 12, 1975, by continuing to fight Khmer Rouge forces as the forces advanced upon the capital; and
 Whereas veterans of the Khmer Mobile Guerrilla Forces, the Laotian Special Guerrilla Units, the Khmer Republic Armed Forces, the Hmong, and the Montagnard defended human rights, freedom of speech, freedom of religion, and freedom of representation and association: Now, therefore, be it
		
	
 That the House of Representatives affirms and recognizes the Khmer, Laotian, Hmong, and Montagnard Freedom Fighters and the people of Cambodia and Laos for their support and defense of the United States Armed Forces and freedom in Southeast Asia.
		
